 1   Law Office of David Garland
     DAVID M. GARLAND CA SBN 223679
 2
     455 Capitol Mall #802
 3   Sacramento, CA 95814
     Telephone: (916) 366-1069
 4   Email: dgarland@rocketmail.com
 5

 6

 7
                         IN THE UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10

11   UNITED STATES OF AMERICA,                         Case No. 2:19-CR-00043-MCE
12                  Plaintiff,
13
     vs.                                               STIPULATION AND [PROPOSED]ORDER
                                                       AMENDING DEFENDANT’S SPECIAL
14                                                     CONDITIONS OF SUPERVISED RELEASE
     ALICIA MCCOY,
15
                    Defendant
16

17
                                            STIPULATION
18

19

20                  Plaintiff, United States of America, by and through its counsel of record, Paul

21   Hemesath, and Defendant Alicia McCoy, represented by Attorney David Garland, stipulate to
22
     and request an order amending Defendant’s Special Conditions of Supervised Release as
23
     follows: that the Location Monitoring (Curfew) condition be removed effective immediately.
24
     All other conditions of the Defendant’s Pre-Trial Release shall remain in effect.
25

26

27

28
     STIPULATION AND [PROPOSED] - 1
 1                  Pre-Trial Services Representative Ali Mirgain, is aware of this requested order
 2
     and stipulation and consents to the same.
 3

 4

 5

 6                  IT IS SO STIPULATED.

 7

 8
                    Dated: April 30, 2021             PHILLIP A. TALBERT
 9                                                   Acting United States Attorney

10

11

12                  Dated: April 30, 2021             /s/ PAUL HEMESATH
                                                     Assistant United States Attorney
13

14
                    Dated: April 30, 2021             /s/ DAVID GARLAND
15                                                   Attorney for Alicia McCoy
16

17

18                                               ORDER

19
                    IT IS SO FOUND AND ORDERED this 3rd day of May 2021
20

21

22

23

24

25

26

27

28
     STIPULATION AND [PROPOSED] - 2
